Affirmed and Opinion Filed April 13, 2022.




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00447-CR

                          EX PARTE DONTE TAYLOR

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-02294-2021

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      Donte Taylor appeals the trial court’s order denying relief on his pretrial

application for writ of habeas corpus seeking his release on a reduced bond pursuant

to article 17.151 of the code of criminal procedure. We affirm the trial court’s order.

                                       FACTS

      On January 12, 2021, appellant was arrested in Dallas County on Denton

County warrants for failure to appear to answer four aggravated assault charges. He

was placed in the Denton County Jail on $50,000 bail for each case. On January 15,

2021, while confined in the Denton County Jail, appellant was arrested by Collin

County for murder. On January 16, 2021, a Denton County Magistrate arraigned him

for the Collin County murder offense and set a $1,000,000 bond. On April 9, 2021,
he was transferred to Collin County to stand trial. Appellant’s bond was reduced to

$750,000.

      On May 3, 2021, appellant filed an application for writ of habeas corpus

contending he was entitled to be released with a reduced bond under article 17.151

of the code of criminal procedure because he had been detained for more than ninety

days without an indictment being returned. See TEX. CODE CRIM. PROC. art. 17.151,

§1(1). On May 20, 2021, appellant was indicted in Collin County. The trial court

denied habeas relief on May 24, 2021.

                              STANDARD OF REVIEW

      We review for an abuse of discretion a trial court’s habeas determinations

regarding alleged violations of article 17.151. Ex parte Vanorman, 460 S.W.3d 700,

702 (Tex. App.—Beaumont 2015, no pet.); Ex parte Craft, 301 S.W.3d 447, 448

(Tex. App.—Fort Worth 2009, no pet.) (mem. op. on reh’g). A trial court abuses its

discretion if it acts without reference to any guiding rules or principles or if its

actions are arbitrary or unreasonable. Ex parte Miller, 442 S.W.3d 478, 481 (Tex.

App.—Dallas 2013, no pet.). We review the evidence in the light most favorable to

the trial court’s ruling. Vanorman, 460 S.W.3d at 702; Craft, 301 S.W.3d at 448–49.




                                    ANALYSIS

                                        –2–
      In a single issue on appeal, appellant contends the trial court erred and abused

its discretion by denying his writ application and refusing to set a reasonable bond

pursuant to article 17.151. The statute, in relevant part, provides:

             Sec. 1. A defendant who is detained in jail pending trial of an
      accusation against him must be released either on personal bond or by
      reducing the amount of bail required, if the state is not ready for trial of
      the criminal action for which he is being detained within:

            (1) 90 days from the commencement of his detention if he is
      accused of a felony.

TEX. CODE CRIM. PROC. art. 17.151, §1(1).

      The court of criminal appeals has stated article 17.151 has “the obvious

legislative intent to provide assurance that an accused will not be held in custody

indefinitely while the State is not at least prepared to bring him to trial.” Jones v.

State, 803 S.W.2d 712, 715 (Tex. Crim. App. 1991). Under the case law interpreting

the relevant portion of article 17.151, the State is automatically considered not ready

for trial if an indictment has not been returned within the ninety-day period. Ex parte

Lanclos, 624 S.W.3d 923, 927 (Tex. Crim. App. 2021).

      Assuming the State has indicted the defendant in a timely manner, an

announcement by the State within the ninety days that it is ready for trial, or a

retrospective announcement that was ready for trial within the ninety days, satisfies

the State’s burden and constitutes a prima facie showing of readiness. Jones, 803

S.W.2d at 717–18. The burden then shifts to the defendant to rebut the State’s prima

facie showing of readiness. See Jones, 803 S.W.2d at 718. The defendant may rebut

                                         –3–
the State’s showing of readiness by, for example, showing the State did not have a

key witness or important evidence available within the ninety days. Id.

      Appellant contends his period of detention under article 17.151 for the Collin

County murder offense began on January 15, 2021 when Collin County arrested him

in the Denton County Jail. Because he was not indicted until May 5, 2021, appellant

contends 125 days elapsed and the State could not, as a matter of law, be ready for

trial. As such, appellant maintains he is entitled to release under a reasonable bond

he can afford. Appellant does not raise any other issues with the State’s readiness.

      In response, the State contends the ninety-day period should start when Collin

County took custody of appellant on April 9, 2021. Under the State’s theory, because

appellant was detained for only forty-one days on the murder charge before he was

indicted, habeas relief is unavailable because there was no unlawful confinement.

      To support its position, the State relies upon two authorities that address inter-

county transfers like the one in this case. In the first case, Balawajder v. State, the

defendant was indicted in 1985 in Tarrant County for two felony offenses alleged to

have occurred in 1983. See Balawajder v. State, 759 S.W.2d 504, 505 (Tex. App.—

Fort Worth 1988, pet. ref’d). Although Tarrant County placed a detainer on the

defendant in Oklahoma City where he was jailed, he was eventually transferred

under another detainer to Dallas County, spent time in jail in Dallas County,

Oklahoma, and California, and served time in a Texas prison. Id. at 505–06. On June

10, 1987, the defendant was arrested in Brazoria County to face the Tarrant County

                                         –4–
charges and transferred to Tarrant County on June 14, 1987. Id. at 506. Without

explaining its reasoning, the court of appeals rejected the defendant’s argument that

the ninety days began when he was charged in 1985, concluding instead that the

State’s ninety days did not begin until June 10, 1987 when the defendant was arrested

at Tarrant County’s behest. See id.

      The second case the State cites is Ex parte Remeika, No. 10-09-00379-CR,

2010 WL 1495746 (Tex. App.—Waco Apr. 14, 2010, pet. dism’d) (mem. op., not

designated for publication). The defendant in Remeika was confined in the Madison

County jail on a Madison County charge. See Remeika, 2010 WL 1495746, at *1.

On April 23, 2009, Walker County placed a detainer on the defendant for a Walker

County arrest warrant. Id. On April 24, 2009, a Madison County magistrate

arraigned the defendant on the Walker County arrest warrant and paperwork was

served on him. After the defendant made bond on the Madison County charge, he

was transferred to Walker County on September 1, 2009 where bond was set at

$25,000. He then filed for habeas relief, contending Walker County had detained

him since April 23, 2009 without an indictment, and he was, therefore, entitled to

release under article 17.151. Id.

      The court of appeals rejected the defendant’s contention. The court reasoned

that the paperwork from his arraignment showed he was not arrested on the Walker

County charge when the Madison County Justice of the Peace arraigned him on

April 23. Remeika, 2010 WL 1495746, at *2. Further, while in the Madison County

                                        –5–
jail, the defendant was being detained on the Madison County charge and not the

Walker County charge. Id. The appellate court concluded the State’s ninety-day

period to show it was ready for trial did not begin until the defendant was transferred

to Walker County. Id.

      The State does not contest that Collin County arrested appellant on the murder

charge on January 15, 2021. The trial court’s conclusions of law, drafted by the State,

conclude appellant was arrested on the murder charge. The State instead contends

article 17.151, by its terms, is triggered by detention and not by arrest. Thus, the

State argues Balawadjer and Remeika support its position because, although they

calculate the commencement of the ninety days from the defendants’ arrests, in each

case, the article 17.151 clock commences to run when the charging county obtains

control over the defendant. When a defendant is detained and controlled by another

county on extraneous charges, the charging county cannot compel the other county

to transfer the defendant to its custody and the State cannot try the defendant without

first having control over him. Thus, the State argues, its article 17.151 clock did not

begin to run until April 9 when appellant was transferred into Collin County’s

custody and control.

      In addressing the State’s authorities, appellant points out that in Balawajder,

the appellate court concluded the State’s time began to run on June 10, 1987—the

date Tarrant County formally arrested the defendant in the Brazoria County Jail—

rather than from June 14, 1987, when he was transferred to Tarrant County. Thus,

                                         –6–
appellant contends, Balawajder shows the ninety days should run from the date of

his arrest on January 15, 2021.

      Appellant points out that in Remeika, the appellate court highlighted that

Remeika had a detainer placed against him, but was not formally arrested until he

was transferred to Walker County. Appellant contends his arrest distinguishes his

case from the facts of Remeika. Appellant cites no cases holding that article 17.151

applies even when the State has no right to control the defendant and no power to

bring him to trial pending resolution of charges in another jurisdiction.

      We agree with the State that both Balawajder and Remeika support its

position. In both cases, the appellate courts concluded the State’s ninety days under

article 17.151 did not begin to run until the State obtained custody of the defendant.

See Balawajder, 759 S.W.2d at 506; Remeika, 2010 WL 1495746, at *2.

      Although appellant correctly notes that the appellate court in Balawajder

determined the statutory ninety days ran from the date of arrest in Brazoria County

four days before the defendant was physically transferred to Tarrant County, the

opinion also states that Brazoria County arrested and detained him at Tarrant

County’s request. See Balawajder, 759 S.W.2d at 506. Because the defendant was

not detained to face any Brazoria County charges, it was clear the defendant was

detained solely to stand trial in Tarrant County and, therefore, he was detained for

purposes of article 17.151 from the date of his arrest. See id.



                                         –7–
      Although the appellate court in Remeika did mention the placement of a

detainer rather than an arrest of the defendant as a factor in its decision, it did so in

the context of determining that it was Madison County, rather than Walker County,

that had the defendant detained for purposes of article 17.151. See Remeika, 2010

WL 1495746, at *2. The appellate court ultimately held that it was the transfer to

Walker County that started the State’s time clock to be ready for trial. Id. Moreover,

in a subsequent case, the appellate court reaffirmed its holding in Remeika that when

a defendant is held on charges in one county and then transferred to a second county

for trial on different charges, the time period for the State to be ready for trial under

article 17.151 does not commence for the transferee county until the transferee

county receives custody of the defendant. See Ex parte Smith, No. 10-13-00243-CR,

2014 WL 702812, at *1 (Tex. App.—Waco Feb. 20, 2014, no pet.) (mem. op., not

designated for publication).

      We agree with Balawajder, Smith, and Remeika that when a defendant facing

charges in multiple counties is transferred from one county to another to stand trial,

the date when custody of the defendant is transferred is the proper point for starting

the State’s time clock under article 17.151 for the transferee county.

      The purpose of article 17.151 is to ensure that the State is diligent in preparing

for trial so the defendant does not languish in jail. See Jones, 803 S.W.2d at 715. In

construing the statute, we presume the legislature enacted it intending a just and

reasonable result. See TEX. GOV’T CODE ANN. § 311.021.

                                          –8–
      Article 17.151 does not require merely that the State indict a defendant

accused of a felony within 90 days, it requires the State to release the defendant from

custody if the State is not actually ready for trial within 90 days. See TEX. CODE

CRIM. PROC. art. 17.151, §1(1); Lanclos, 624 S.W.3d at 926. It does not advance the

purpose of the statute to start the State’s time clock to be ready for trial when the

defendant is detained on other charges in a different jurisdiction and the State may

not, as illustrated by Balawajder, be able to obtain control over the defendant and

the power to try the defendant for an uncertain period of time that might stretch into

years. See Jones, 803 S.W.2d at 715; Balawajder, 759 S.W.2d at 505–06.

      Running the statute from the time the State obtains control over the defendant,

rather than from some earlier period when a defendant is in the custody of another

jurisdiction, also encourages the State to take timely action to secure future pretrial

detention of persons under the control of other jurisdictions, and promotes a just and

reasonable result by making it less likely that an individual will be released purely

because of the State’s lack of attention to an obscure time clock that does not serve

justice or the statute’s purpose.

      Accordingly, under the facts presented in this case, we conclude the State’s

time period to be ready for trial under article 17.151 did not begin until April 9, 2021,

when Collin County received appellant into custody with the power to bring him to

trial. See Balawajder, 759 S.W.2d at 506; see also Smith, 2014 WL 702812, at *1;

Remeika, 2010 WL 1495746, at *2.

                                          –9–
      Finding no abuse of discretion by the trial court in denying habeas relief

pursuant to article 17.151 of the code of criminal procedure, we affirm the trial

court’s order denying appellant’s application for writ of habeas corpus.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
210447F.U05




                                       –10–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

EX PARTE DONTE TAYLOR                          On Appeal from the 416th Judicial
                                               District Court, Collin County, Texas
No. 05-21-00447-CR                             Trial Court Cause No. 416-02294-
                                               2021.
                                               Opinion delivered by Justice Partida-
                                               Kipness. Justices Myers and Carlyle
                                               participating.

       Based on the Court’s opinion of this date, the order of the trial court denying
relief on appellant’s application for writ of habeas corpus is AFFIRMED.


Judgment entered April 13, 2022




                                        –11–